DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and  16-17 have been amended and claims 11-13, 15 and 21 have been canceled. Claim 23 has been newly added and currently claims 1-10, 14, 16-20 and 22-23 are under examination. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a pair of mounts” and “fasteners” as claimed in claim 17  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim. there is no previous recitation of a controller in claim 17 however there is limitation in regards a controller in claim 18. It appears applicant erroneously claimed dependency. For the purpose examination the limitations of claim 20 have been interpreted as being dependent on claim 18. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 7-8, 10,  14,  16, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Moore, US 7377222 in view of Sawdon, US6115898 and further in view of Lee, US20110315059 and further in view of Nagai, US20010038175.
Regarding claims 1 and 16 , Moore discloses at least one pair of clamps that are spatially arranged on a support (support member 51 having plurality of clamps of clamping device 10, Fig 2); each clamp in the at least a pair of clamps has a stationary member and a movable member that are vertically aligned to engage a workpiece that is located between them (stationary portions 14 and 14’ and movable portions 13 and  13’, Fig 2).
However,  Moore does not disclose each clamp in the at least one pair of clamps is associated with respective motor that moves the movable member between a clamping position and an opened position via rotational movement of a pin within a race defined in a mounting block attached to the movable member, wherein the race has an oblong profile in a lateral direction; and each respective motor communicates with a controller that controls activation of the associated movable member. 
Sawdon teaches a clamping apparatus having a movable arm 25 and a stationary arm 35 wherein an actuator causes a pin 101 to move along a oblong race having portions 105 attached to a block 29. (Figs 10 and 11)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the clamps disclosed by Moore to have incorporated a mechanism that moves the movable member by means of a pin and a race in a mounting block , wherein the race has an oblong profile in a lateral direction as taught by Sawdon in order to provide a significantly enhanced clinching and clamping force. (4:17-25)
Furthermore,  Lee teaches a controller which controls the movement of each clamping device . (paragraphs 0065 and 0086-0087)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the clamping device disclosed by Moore to have further incorporated a controller as taught by Lee in order to automatically manipulate the clamping operation decreasing error in operation vs in manual operation.
Furthermore,  Nagai teaches  a clamping mechanism having both movable member  which is actuated by a motor 16 . (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the movement mechanism disclosed by Moore in view of Sawdon and further in view of Lee to have further incorporated a motor as taught by Nagai in order to reduce the need for complicated air piping and effectively utilize installation space. (paragraph 0007)
Regarding claim 2,   Moore in view of Sawdon and further in view of Lee and further in view of Nagai discloses each and every limitation set forth in claim 1.   Furthermore,  Nagai teaches  the respective motor is a servo motor.  (paragraph 0017)
Regarding claim 5,  Moore in view of Sawdon and further in view of Lee and further in view of Nagai discloses each and every limitation set forth in claim 1. Furthermore, Lee teaches the controller acts in response to commands from an operator control.  (paragraph 0080)
Regarding claim 7, Moore in view of Sawdon and further in view of Lee and further in view of Nagai discloses each and every limitation set forth in claim 1.  Furthermore, Lee discloses the controller has a plurality of modes.  (by way of at least closing and opening mode)
Regarding claim  8,  Moore in view of Sawdon and further in view of Lee and further in view of Nagai discloses each and every limitation set forth in claim 7. However, Moore in view of Sawdon and further in view of Lee and further in view of Nagai does not disclose the plurality of modes include sequential and simultaneous movement of the movable members. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sequential and simultaneous movement of the moveable members as pre-programmed options in the controller, as the members are capable of being moved independently.  Simultaneous movement of the clamping arms of Moore in view of Lee  would assist an operator when speed is a primary concern: the operator would only have to wait for one motion of the mechanism to be completed.  Sequential movement of the clamping arms of Moore, however, would assist an operator when high accuracy is desired: the clamping mechanism would hold one end of the workpiece for the time it took for the other arm to clamp, allowing the operator to smooth wrinkles from the workpiece, remove any unintentional slack, and/or fight with any extra components of the workpiece (e.g. a layered or heavy skirt if attempting to modify a bodice piece).  Providing this dual functionality, as described above, would increase the utility of the device.
Regarding claim 10,  Moore in view of Sawdon and further in view of Lee and further in view of Nagai discloses each and every limitation set forth in claim 1.  Furthermore, Lee teaches each movable member in the at least one pair of clamps is associated with the respective motor that moves the corresponding movable member between opened and closed position; and the controller communicates with each respective motor to control activation of the associated movable member.  (paragraphs 0059, 0063-0065)
Regarding claim 14,   Moore in view of Sawdon and further in view of Lee and further in view of Nagai discloses each and every limitation set forth in claim 7.   Furthermore, Lee teaches the controller includes a display that indicates each of the respective modes among the plurality of modes.  (part 50 , Fig 1)
Regarding claim 22, Moore in view of Sawdon and further in view of Lee and further in view of Nagai discloses each and every limitation set forth in claim 14. However, Moore in view of Sawdon and further in view of Lee and further in view of Nagai does not disclose the display is a plurality of LEDs.  However Leds as means for indicating display are old and well known  and it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have incorporated LEDs as display so that the user would be able to visually see the status of work operation.
Regarding claim 23, Moore in view of Sawdon and further in view of Lee and further in view of Nagai discloses each and every limitation set forth in claim 1.  Furthermore, Sawdon  the pin is configured to transverse the race in the lateral direction. (Figs 11 and 12)
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Moore, US 7377222 in view of Sawdon, US6115898 and further in view of Lee, US20110315059 and further in view of Nagai, US20010038175 and further in view of Woodford (found at: ExplainThatStuff.com).
Regarding claim 3,  Moore in view of Sawdon and further in view of Lee and further in view of Nagai discloses each and every limitation set forth in claim 1. However, Moore in view of Sawdon and further in view of Lee and further in view of Nagai  does not disclose a battery pack that powers the motor and the controller.  
Woodford is also concerned with powering motors and teaches a battery powering a generic electric motor.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the battery of Woodford to the clamping device of Moore in view of Sawdon and further in view of Lee and further in view of Nagai in order to power the electric motors without having to run power cables to the embroidery machine and introduce a new potential tripping hazard, the lack of power cables also providing for greater mobility and portability.  
Regarding Claim 4, Moore in view of Sawdon and further in view of Lee and further in view of Nagai discloses each and every limitation set forth in claim 1. However, Moore in view of Sawdon and further in view of Lee and further in view of Nagai  does not disclose a power line junction powering the motor and controller.  
Woodford is also concerned with powering electric motors and teaches that one way to make a more powerful motor is to increase the electric current flowing to it.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the clamping device of Moore in view of Sawdon and further in view of Lee and further in view of Nagai to use “wall power” to reliably power a motorized system.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moore, US 7377222 in view of Sawdon, US6115898 and further in view of Lee, US20110315059 and further in view of Nagai, US20010038175 and further in view of Whitman, US 2003/0130677.
Regarding claim 6,   Moore in view of Sawdon and further in view of Lee and further in view of Nagai discloses each and every limitation set forth in claim 5. However, Moore in view of Sawdon and further in view of Lee and further in view of Nagai does not disclose commands between the operator control and the controller are transmitted wirelessly. 
Whitman is also concerned with clamping workpieces and teaches wireless remote control units (RCU) with rockers which control the opening and closing of jaws in the clamping device (Para. 0088).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wireless control unit of Whitman to the clamping device of Moore in view of Morin and further in view of Choi in order to allow an operator to clamp a workpiece when they would otherwise be unable to do so (e.g. hands full, dimensions of workpiece necessitate remote operation, etc).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moore, US 7377222 in view of Sawdon, US6115898 and further in view of Lee, US20110315059 and further in view of Nagai, US20010038175and further in view of Tsunekawa, JP 2017148180.
Regarding claims 9, Moore in view of Sawdon and further in view of Lee and further in view of Nagai discloses each and every limitation set forth in claim 1.  However,  Moore in view of Sawdon and further in view of Lee and further in view of Nagai  does not disclose he controller outputs a power shutoff signal that terminates power to the motor after the movable member is in the clamping position. 
Tsunekawa is also concerned with sewing machines and teaches the de-energization of a clamping motor when the clamp reaches its clamping position (“when the upper clamp members reach the clamp position, it is possible to save power by performing control to stop the energization of the drive current and stop the thrust” Para. 0127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the de-energization of Tsunekawa to the clamping device of Moore in view of Sawdon and further in view of Lee and further in view of Nagai in order to reduce the power requirements of the device, thereby saving energy and reducing production costs.
Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore, US 7377222 in view of Sawdon, US6115898 and further in view of Nagai, US20010038175.
Regarding claim 17,  Moore discloses a support bracket (a support bracket 30, Fig 2); a pair of mounts (portions 24 and 23, Fig 2); a pair of fasteners for connecting each of the mounts to the support bracket (fasteners 36, Fig 3); a first pair of clamping jaws, each clamping jaw of the first pair of clamping jaws is attached to a respective mount; a second pair of clamping jaws, each clamping jaw of the second pair of clamping jaws is movably attached to a respective mount in vertical opposition to the clamping jaw of the first pair of clamping jaws attached to the respective mount (clamps 21 and 22 , Fig 2).
However, Moore does not disclose a pair of motors; each motor is attached to a respective mount and activates a respective one of the second pair of clamping jaws via rotational movement of a pin within a race defined in a mounting block attached to the respective clamping jaws of the second pair of clamping jaws, wherein the race has an oblong profile in a lateral direction. 
Sawdon teaches a clamping apparatus having a movable arm 25 and a stationary arm 35 wherein an actuator causes a pin 101 to move along a oblong race having portions 105 attached to a block 29. (Figs 10 and 11)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the clamps disclosed by Moore to have incorporated a mechanism that moves the movable member by means of a pin and a race in a mounting block , wherein the race has an oblong profile in a lateral direction as taught by Sawdon in order to provide a significantly enhanced clinching and clamping force. (4:17-25)
Furthermore,  Nagai teaches  a clamping mechanism having both movable member  which is actuated by a motor 16 . (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the movement mechanism disclosed by Moore in view of Sawdon to have further incorporated a motor as taught by Nagai in order to reduce the need for complicated air piping and effectively utilize installation space. (paragraph 0007)
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moore, US 7377222 in view of Sawdon, US6115898 and further in view of Nagai, US20010038175and further in view of Lee, US20110315059.
Regarding claim 18, Moore in view of Sawdon and further in view of Nagai discloses each and every limitation set forth in claim 17. However, Moore in view of Sawdon and further in view of Nagai does not disclose the pair of motors are in communication with a controller that selectively activates each of the pair of motors for movement of the second pair of clamping jaws.
Furthermore,  Lee teaches a controller which controls the movement of each clamping device . (paragraphs 0065 and 0086-0087)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the clamping device disclosed by Moore in view of Sawdon and further in view of Nagai to have further incorporated a controller as taught by Lee in order to automatically manipulate the clamping operation decreasing error in operation vs in manual operation.
Regarding claim 19,  Moore in view of Sawdon and further in view of Nagai and further in view of Lee discloses each and every limitation set forth in claim 18.  Furthermore,  Lee teaches the controller selectively activates the respective motor assemblies individually or simultaneously. (paragraphs 0059, 0063-0065)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moore, US 7377222 in view of Sawdon, US6115898 and further in view of Nagai, US20010038175and further in view of Lee, US20110315059 and further in view of Tsunekawa , JP 2017148180.
Regarding claim 20, Moore in view of Sawdon and further in view of Nagai and further in view of Lee discloses each and every limitation set forth in claim 18.  However,  Moore in view of Sawdon and further in view of Nagai and further in view of Lee does not disclose he controller outputs a power shutoff signal that terminates power to the motor after the movable member is in the clamping position. 
Tsunekawa is also concerned with sewing machines and teaches the de-energization of a clamping motor when the clamp reaches its clamping position (“when the upper clamp members reach the clamp position, it is possible to save power by performing control to stop the energization of the drive current and stop the thrust” Para. 0127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the de-energization of Tsunekawa to the clamping device of Moore in view of Sawdon and further in view of Nagai and further in view of Lee in order to reduce the power requirements of the device, thereby saving energy and reducing production costs.
Response to Arguments
Applicant’s arguments, see page 7, filed 02/28/2022, with respect to the rejection(s) of claim(s) 1 and  16-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moore in view of Sawdon and further in view of Lee and further in view of Nagai.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723



/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723